Citation Nr: 0406065	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  02-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1945 to November 1946.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

By a rating action in March 1947, the RO denied the 
veteran's claim of entitlement to service connection for 
the residuals of rheumatic fever.  The RO noted that such 
residuals were not shown by the evidence of record; 
however, it acknowledged that the decision had been based 
on an incomplete record.  

In June 2001, the veteran's representative noted that the 
March 1947 decision had been based on an incomplete record, 
and therefore, concluded that the claim remained open.  

In February 2002 and February 2003, following additional 
development of the record and a de novo review, the RO 
confirmed and continued the denial of entitlement to 
service connection for the residuals of rheumatic fever.  
The veteran disagreed with that decision, and this appeal 
ensued.


FINDING OF FACT

The veteran does not demonstrate disability as the result 
of rheumatic fever in service.




CONCLUSION OF LAW

The claimed residuals of rheumatic fever are not the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In particular, the VA has a duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326(a).  

By virtue of information in the Statement of the Case 
(SOC); the Supplemental Statement of the Case (SSOC); and 
letters, dated in August 2001 and December 2003, the 
veteran and his representative were notified of the 
evidence necessary to substantiate the veteran's claim of 
entitlement to service connection for the residuals of 
rheumatic fever.  Indeed, the SOC and the SSOC sets forth 
provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  
Those provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; a 
July 2002 report from N. M., M.D.; and reports of 
orthopedic and cardiovascular examinations performed by the 
VA in December 2002.  Further, the veteran has been 
informed of his right to have a hearing in association with 
his appeal; however, to date, he has declined to exercise 
that right.  
After reviewing the record, it appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, it 
should be noted that he has not identified any outstanding 
evidence (which has not been sought by the VA) which could 
be used to support the issue of entitlement to service 
connection for the residuals of rheumatic fever.  As such, 
there is no reasonable possibility that further development 
would unearth any additional relevant evidence.  Indeed, 
such development would serve no useful purpose and, 
therefore, need not be performed.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board is of the opinion that 
the VA has met its duty to assist the veteran in the 
development of his claim.  

II.  Facts and Analysis

The veteran contends that he has orthopedic and 
cardiovascular problems as the result of rheumatic fever in 
service.  Accordingly, he maintains that service connection 
is warranted.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For 
the showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Even 
if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

A review of the evidence discloses that the first 
manifestations of the veteran's rheumatic fever were 
recorded in service in May 1946.  Such manifestations 
included a sore throat, anorexia, easy fatigability, a lack 
of ambition, and joint pain, including that in his knees, 
ankles, mid-back, and right wrist.  Following several 
months of hospitalization, the diagnosis was rheumatic 
fever, manifested by migrating polyarthritis; an elevated 
sedimentation rate; an apical systolic murmur; and a 
specific response to salicylates.  

Despite the veteran's rheumatic fever in service, there was 
no evidence of residual disability at the time of his 
service separation examination in November 1946.  Indeed, 
he responded in the negative, when asked if he had any 
wound, injury, or disease which was disabling.  Moreover, 
the examination revealed no musculoskeletal defects, and 
his cardiovascular system was normal.  

In July 2002, the veteran's private physician N. M., M.D., 
reported that the veteran had a problem with swelling in 
his knees.  He also stated that an echocardiogram, 
performed in October 2001, had revealed a mild mitral and 
trivial tricuspid regurgitation without mitral or aortic 
stenosis.  Although Dr. M. noted that the cardiovascular 
abnormalities could have been from the rheumatic fever in 
service, he did not make a definite conclusion in that 
regard.  Rather, he recommended that further evaluation be 
performed.  Such evaluation was conducted during VA 
cardiovascular and orthopedic examinations in December 
2002.  

Although the VA examiners were aware of the veteran's 
rheumatic fever with cardiac involvement in 1946, they 
found no cardiovascular or orthopedic disability resulting 
from that disease.  Indeed, the orthopedic examiner noted 
that such changes were more in line with degenerative 
changes rather than inflammatory arthritis.  The 
cardiovascular examiner noted that an echocardiogram had 
revealed borderline left ventricular hypertrophy.  He 
further noted, however, that due to significant pulmonary 
impairment, it was not clinically possible to estimate the 
veteran's left ventricular workload.  That finding 
notwithstanding, the examiner concluded, unequivocally, 
that there were no residuals from the veteran's rheumatic 
fever present.

The only other report that the veteran has residuals of 
rheumatic fever comes from the veteran.  As a layman, 
however, he is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause 
of a particular disability.  38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, without more, the veteran's theory of the case 
cannot be considered competent evidence of service 
connection.  Absent such evidence, service connection for 
the residuals of rheumatic fever is not warranted.

In arriving at this decision the Board has considered the 
VA's policy of resolving all reasonable doubt in favor of 
the veteran.  That policy, however, is invoked in those 
cases where there is an approximate balance of evidence 
both for and against the veteran's claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  In this 
case, there is no such balance.  The preponderance of the 
evidence is clearly against the veteran's claim.  
Accordingly, the policy with respect to reasonable doubt is 
not for application.


ORDER

Entitlement to service connection for the residuals of 
rheumatic fever is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



